           Case 2:17-cv-01413-JCM-PAL Document 47 Filed 04/20/20 Page 1 of 2




1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
      JOHN JOEY MARKS,                                Case No. 2:17-cv-01413-JCM-PAL
6
           Petitioner,
7                                                     ORDER GRANTING
             v.                                       MOTION FOR EXTENSION OF TIME
8                                                     (ECF NO. 46)
9     BRIAN WILLIAMS, et al.,
10         Respondents.
11

12

13          In this habeas corpus action, after a 45-day extension of time, the respondents
14   were due to respond to the petitioner’s second amended habeas petition by April 23,
15   2020. See Order entered October 18, 2019 (ECF No. 41); Notice filed December 9,
16   2019 (ECF No. 42); Order entered March 18, 2020 (ECF No. 45).
17          On April 17, 2020, Respondents filed a motion for a second extension of time
18   (ECF No. 46), requesting a 33-day extension of time, to May 26, 2020, to file their
19   response (May 23 is a Saturday; May 25 is a holiday). Respondents’ counsel states that
20   the extension of time is necessary because of delays caused by the COVID-19
21   pandemic. The petitioner does not oppose the motion for extension of time.
22          The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the
24   extension of time requested.
25          IT IS THEREFORE ORDERED that Respondents’ motion for extension of time
26   (ECF No. 46) is GRANTED. Respondents will have until and including May 26, 2020, to
27   file their response to the second amended habeas petition.
28
                                                  1
               Case 2:17-cv-01413-JCM-PAL Document 47 Filed 04/20/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order filed October 18, 2019 (ECF No. 41) will remain in

3    effect.

4

5                    April 20,
               DATED THIS  ___2020.
                               day of ______________________, 2020.
6

7

8                                                     JAMES C. MAHAN,
                                                      UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
